DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 40 and 54 are amended. Claim 55 is new. Claims 34-37, 39-44, 46-49, and 51-55 are pending. The objection and the rejection under 35 USC 112(b) are withdrawn in view of the amendments. The prior art rejections are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 34-37, 39-41, 43-44, 46-49, 53, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikjsman (US 2007/0145643) in view of Modderman (US 2006/0132733), Mizuno (US 2014/0218703), and Tel (US 2006/0227307).
	Regarding claim 34, Dikjsman discloses an imprint apparatus ([0031]), comprising: a first substrate stage arranged to hold a first substrate (first stage with a first substrate of a dual stage or multistage system, [0046]); a second substrate stage arranged to hold a second substrate (second stage with a second substrate of a dual stage or multistage system, [0046]); a calibration stage (CS) arranged to support at least a monitoring device (device performing a measurement on a stage at a first location, [0046]), an imprint system ([0021], [0028]) comprising: a resin supply unit arranged to provide a resin (liquid droplet dispenser, [0033]) to at least a portion of the first substrate (substrate 12, first substrate on a first stage of a dual stage or multistage system, [0021], [0028], [0033], [0046]); and an imprint head (support for quartz template 16, [0028]) arranged to hold a patterning device (quartz template 16, [0028]), wherein the patterning device is arranged to form a pattern in the resin on the first substrate (quartz template 16 applied to UV curable resin 17, [0028], Fig. 1c).
Dikjsman teaches a device substantially as claimed. Dikjsman does not disclose a base board (BB) or how the stages are moved in a dual stage or multi stage system. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imprint apparatus of Dikjsman, to include the positioning system PW of Modderman in order to have a way to move the substrate stages so as to be able to perform the lithography as taught by [0046] of Dikjsman.
Dikjsman as modified by Modderman teaches a device substantially as claimed. Dikjsman as modified by Modderman does not teach wherein the CS is movable on the BB.
However, in the same field of endeavor of lithography, Mizuno teaches wherein the CS is movable on the BB (monitor device is on movable stage WST, impliedly moveable relative to a structure that constitutes a BB, [0043-44]; additionally, [0044] of Mizuno teaches embodiments with a detachable monitoring device).

Dikjsman as modified by Modderman and Mizuno does not teach a cleaning device supported by the calibration stage (CS) or wherein the monitoring device is arranged to monitor a contamination level of the imprint system; and wherein the cleaning device is arranged to clean the imprint system based on the contamination level.
However, in the same field of endeavor of imprint lithography ([0004]), Tel teaches a cleaning device (automatic cleaning mechanism, [0040]) and a monitoring device (contamination monitor, sensor SNS, and processing device PROC, [0031], Fig. 2) that is arranged to a contamination level of the imprint system ([0032]); wherein the cleaning device is arranged to clean the imprint system based on the contamination level (automatic cleaning mechanism cleans patterning device based on contamination level, [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imprint apparatus of Dikjsman in view of Modderman and Mizuno, to include the contamination monitor and the automatic cleaning mechanism of Tel because contamination can lead to deformation of the patterning device and positional inaccuracies during exposure as taught by [0005] of Tel and is applicable to any patterning assembly for an optical projection apparatus as taught by [0041] of Tel and the cleaning device remedies that contamination.

	Regarding claim 36, Dikjsman as modified teaches wherein the imprint head is arranged to move the patterning device to bring the patterning device into contact with the resin ([0021-22], [0028], Fig. 1c).
Regarding claim 37, Dikjsman as modified teaches wherein the imprint head is arranged to move the patterning device in a vertical direction (quartz template 16 applied vertically to UV curable resin 17, [0021-22], [0028], see vertical orientation in Fig. 1c).
Regarding claim 39, Dikjsman as modified teaches wherein the contamination level of the imprint system is determined by at least one of a contamination level of the imprint head, a contamination level of resin supply unit and a contamination level of the patterning device (contamination monitor, sensor SNS, and processing device PROC of Tel monitors a contamination level of the patterning device, [0031-32], Fig. 2).
Regarding claim 40, Dikjsman teaches wherein the imprint system is arranged to provide ultraviolet (UV) light to cure the resin ([0028]).
Regarding claim 41, Dikjsman teaches a device substantially as claimed. Dikjsman does not disclose how the stages and wafers are moved in a dual stage or multi stage system. (Modification in view of Modderman and Mizuno restated for the purpose of illustrating the change to apply to claim 41.)
However, in the same field of endeavor of imprint lithography, Modderman teaches  a substrate unloader (load/unload robot, [0052]) configured to at least one of unload the first substrate from the first substrate stage and unload the second substrate from the second 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imprint apparatus of Dikjsman to include the load/unload robot and positioning system PW of Modderman in order to have a way to move the substrate stages and wafers so as to be able to place the substrates and perform the lithography as taught by [0046] of Dikjsman. As modified, PW also controls WST of Mizuno with monitoring device.
Regarding claim 43, Dikjsman as modified regarding claim 41 teaches the control system is arranged to control the calibration stage (CS) to be aligned with the patterning device when the substrate exchange operation begins (at the beginning of the substrate exchange operation, a substrate is aligned with the patterning device because that was the alignment for the exposure).
Regarding claim 44, Dikjsman as modified regarding claim 41 above teaches a device substantially as claimed. Dikjsman does not disclose that the imprint apparatus is arranged to perform a cleaning operation by the cleaning device at the same time as the substrate exchange operation.
However, Modderman teaches a cleaning operation by the cleaning device ([0059]). Separately, Tel teaches a cleaning operation by the cleaning device (automatic cleaning mechanism, [0040])

Regarding claim 46, Dikjsman as modified teaches a vertical movement pin arranged to at least one of move the first substrate from a supporting surface of the first substrate stage to above the supporting surface, and move the second substrate from a supporting surface of the second substrate stage to above the supporting surface (load/unload robot of Modderman, [0052]; vertical movement pin as recited is a structure the lifts a substrate from a substrate stage, the load/unload robot performs this function, as the substrate has to be lifted from the respective substrate stage to be unloaded).
Regarding claim 47, Dikjsman as modified teaches an alignment system (alignment apparatus, [0063]) configured to measure positions of multiple alignment marks (alignment marks provided on substrate 100, [0063]) on the first substrate.
Regarding claim 48, Dikjsman as modified teaches an alignment system comprising an alignment sensor (comparison of alignment marks by alignment apparatus constitutes inclusion of a sensor, [0063]). Dikjsman does not disclose multiple alignment sensors.

Regarding claim 49, Dikjsman as modified teaches wherein: the CS, the first substrate stage, and the second substrate stage are movable in a common plane (if the entire structure is moved, they are movable in a common plane; Additionally, Fig. 6 of Modderman shows positioning system PW moving stages in a common plane, thus relative movement between CS, first substrate stage, and second substrate stage are in a common plane; Further, as modified by Mizuno, monitoring device is on its own independently moveable stage and acts as CS).
Regarding claim 53, Dikjsman as modified substantially teaches the imprint apparatus as claimed. The modification regarding claim 34 does not teach wherein the control system is further configured to: schedule an offline cleaning operation to the imprint system in response to determining that the contamination level is equal to or above an offline cleaning threshold level, wherein the offline cleaning operation is a liquid-based cleaning operation performed by a liquid cleaner.
However, Tel teaches wherein the control system is further configured to: schedule an offline cleaning operation to the imprint system in response to determining that the contamination level is equal to or above an offline cleaning threshold level, wherein the offline cleaning operation is a liquid-based cleaning operation performed by a liquid cleaner ([0040] of Tel teaches generating a cleaning message for manual cleaning which is liquid based, Tel [0040]).

Regarding claim 55, Dikjsman as modified in view of Modderman, Mizuno, and Tel teaches wherein the calibration stage is further arranged to not hold a substrate (as modified, automatic cleaning mechanism of Tel has not been configured in order to hold a substrate, [0040]).

Claims 42, 51-52, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikjsman (US 2007/0145643) in view Modderman (US 2006/0132733), Mizuno (US 2014/0218703), and Tel (US 2006/0227307) as applied to claim 41 above, and further in view of Shibazaki (US 2010/0296068).
	Regarding claim 42, Dikjsman in view of Modderman, Mizuno, and Tel teaches wherein the first substrate stage and the second substrate stage are arranged to hold respectively the first substrate and the second substrate before the substrate exchange operation ([0052-53] of Modderman).  Dikjsman in view of Modderman, Mizuno, and Tel teaches a device substantially as claimed. Dikjsman  in view of Modderman, Mizuno, and Tel does not teach a pre-exposure scrum sweep operation after the substrate exchange operation, wherein during the pre-exposure scrum sweep operation, the calibration stage moves away from alignment with the patterning device while the second substrate stage moves to alignment with the patterning device, wherein the first substrate stage and the second substrate stage are arranged to hold 
	However, in the same field of endeavor of lithography, Shibazaki teaches a control system arranged to start a pre-exposure scrum sweep operation after the substrate exchange operation, wherein during the pre-exposure scrum sweep operation, the calibration stage moves away from alignment with the patterning device while the second substrate stage moves to alignment with the patterning device, wherein the first substrate stage and the second substrate stage are arranged to hold respectively the first substrate and the second substrate before the substrate exchange operation ([0212-13]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Dikjsman in view of Modderman, Mizuno, and Tel to arrange to start a pre-exposure scrum sweep operation after the substrate exchange operation, wherein during the pre-exposure scrum sweep operation, the calibration stage moves away from alignment with the patterning device while the second substrate stage moves to alignment with the patterning device because [0054] of Modderman teaches confining immersion liquid during substrate exchange to prevent leaks and Shibazaki teaches a scrum sweep operation to move immersion liquid where it is needed for exposure, which would be with the first substrate stage, as taught by [0213] of Shibazaki.
Regarding claim 51, Dikjsman in view of Modderman, Mizuno, and Tel teaches an imprint apparatus substantially as claimed. Dikjsman in view of Modderman, Mizuno, and Tel does not teach wherein the cleaning device includes a vibration member.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic cleaning mechanism (Tel [0040]) of Dikjsman in view of Modderman, Mizuno, and Tel to also include the piezoelectric element of Shibazaki because [0252] of Shibazaki teaches that vibrating a piezoelectric element enhances the cleaning effect.
Regarding claim 52, Dikjsman in view of Modderman, Mizuno, Tel, and Shibazaki teaches wherein the cleaning device further includes a ultrasonic wave generator configured to vibrate the vibration member ([0252] of Shibazaki as modified).
Regarding claim 54, Dikjsman in view of Modderman, Mizuno, and Tel teaches wherein the control system is further configured to: schedule an online cleaning operation to the imprint system in response to determining that the contamination level is below the offline cleaning threshold level ([0040] of Tel teaches automatic cleaning when there is some degree of contamination, requiring some cleaning as distinct from a cleaning message and manual cleaning). Dikjsman in view of Modderman, Mizuno, and Tel does not teach wherein the online cleaning operation is an ultrasonic cleaning operation performed by the cleaning device.
However, in the same field of endeavor of lithography, Shibazaki teaches wherein the cleaning device performs an ultrasonic cleaning operation (automatic cleaning mechanism includes a piezoelectric element that can be vibrated with ultrasonic vibrating for cleaning, [0252]).
.

Claim(s) 34, 36-37, 40-44, 46-49, and 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikjsman (US 2007/0145643) in view of Modderman (US 2006/0132733), Mizuno (US 2014/0218703), and Shibazaki (US 2010/0296068).
	Regarding claim 34, Dikjsman discloses an imprint apparatus ([0031]), comprising: a first substrate stage arranged to hold a first substrate (first stage with a first substrate of a dual stage or multistage system, [0046]); a second substrate stage arranged to hold a second substrate (second stage with a second substrate of a dual stage or multistage system, [0046]); a calibration stage (CS) arranged to support at least a monitoring device (device performing a measurement on a stage at a first location, [0046]), an imprint system ([0021], [0028]) comprising: a resin supply unit arranged to provide a resin (liquid droplet dispenser, [0033]) to at least a portion of the first substrate (substrate 12, first substrate on a first stage of a dual stage or multistage system, [0021], [0028], [0033], [0046]); and an imprint head (support for quartz template 16, [0028]) arranged to hold a patterning device (quartz template 16, [0028]), wherein the patterning device is arranged to form a pattern in the resin on the first substrate (quartz template 16 applied to UV curable resin 17, [0028], Fig. 1c).

However, in the same field of endeavor of imprint lithography, Modderman teaches a base board (BB) (Modderman [0053], structure shown in Fig. 6 supporting substrate tables WT1 and WT2), wherein each of the first substrate stage, and the second substrate stage is independently movable on the BB (Modderman [0053], Fig. 6; WT1 and WT2 move relative to that supporting structure; positioning system PW configured to control position of WT1 and WT2; therefore independent, [0053], Fig. 6), a substrate unloader (load/unload robot, [0052]) configured to at least one of unload the first substrate from the first substrate stage and unload the second substrate from the second substrate stage during a substrate exchange operation (act of loading/unloading by load/unload robot, [0052]); and a control system (positioning system PW, [0053], Fig. 6) configured to control positioning of at least the first substrate stage (WT1, [0053], Fig. 3) and the second substrate stage (WT2, [0053], Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imprint apparatus of Dikjsman, to include the positioning system PW of Modderman in order to have a way to move the substrate stages so as to be able to perform the lithography as taught by [0046] of Dikjsman.
Dikjsman as modified by Modderman teaches a device substantially as claimed. Dikjsman as modified by Modderman does not teach wherein the CS is movable on the BB.
However, in the same field of endeavor of lithography, Mizuno teaches wherein the CS is movable on the BB (monitor device is on movable stage WST, impliedly moveable relative to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device performing a measurement on a stage at a first location of Dikjsman ([0046]) as modified by Modderman to further be moveable as taught by [0044] of Mizuno, in order to be able to monitor multiple locations as taught by [0044] of Mizuno.
Dikjsman as modified by Modderman and Mizuno does not teach a cleaning device supported by the calibration stage (CS) or wherein the monitoring device is arranged to monitor a contamination level of the imprint system; and wherein the cleaning device is arranged to clean the imprint system based on the contamination level.
	However, in the same field of endeavor of lithography, Shibazaki teaches a cleaning device (second drive system 5 vibrates second stage 2 with piezoelectric element, [0252]) and a monitoring device that is arranged to a contamination level of the imprint system (detection system 13 detects foreign matter, [0178]); wherein the cleaning device is arranged to clean the imprint system based on the contamination level ([0252-59]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imprint apparatus of Dikjsman in view of Modderman and Mizuno, to include the piezoelectric element for cleaning and the detection system of Shibazaki because [0006] of Shibazaki teaches that foreign matter (contamination) causes measurement error which should be prevented to prevent production of defective devices.

Regarding claim 37, Dikjsman teaches wherein the imprint head is arranged to move the patterning device in a vertical direction (quartz template 16 applied vertically to UV curable resin 17, [0021-22], [0028], see vertical orientation in Fig. 1c).
Regarding claim 40, Dikjsman teaches wherein the imprint system is arranged to provide a ultraviolet (UV) light to cure the resin ([0028]).
Regarding claim 41, Dikjsman teaches a device substantially as claimed. Dikjsman does not disclose how the stages and wafers are moved in a dual stage or multi stage system. (Modification in view of Modderman and Mizuno restated for the purpose of illustrating the change to apply to claim 41.)
However, in the same field of endeavor of imprint lithography, Modderman teaches  a substrate unloader (load/unload robot, [0052]) configured to at least one of unload the first substrate from the first substrate stage and unload the second substrate from the second substrate stage during a substrate exchange operation (act of loading/unloading by load/unload robot, [0052]); and a control system (positioning system PW, [0053], Fig. 6) configured to control positioning of at least the first substrate stage (WT1, [0053], Fig. 3) and the second substrate stage (WT2, [0053], Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imprint apparatus of Dikjsman to include the load/unload robot and positioning system PW of Modderman in order 
Regarding claim 42, Dikjsman as modified regarding claim 41 teaches wherein the first substrate stage and the second substrate stage are arranged to hold respectively the first substrate and the second substrate before the substrate exchange operation ([0052-53] of Modderman).  Dikjsman as modified regarding claim 41 teaches a device substantially as claimed. The modification of Dikjsman regarding claim 41 does not teach a pre-exposure scrum sweep operation after the substrate exchange operation, wherein during the pre-exposure scrum sweep operation, the calibration stage moves away from alignment with the patterning device while the second substrate stage moves to alignment with the patterning device, wherein the first substrate stage and the second substrate stage are arranged to hold respectively the first substrate and the second substrate before the substrate exchange operation.
	However, Shibazaki teaches a control system arranged to start a pre-exposure scrum sweep operation after the substrate exchange operation, wherein during the pre-exposure scrum sweep operation, the calibration stage moves away from alignment with the patterning device while the second substrate stage moves to alignment with the patterning device, wherein the first substrate stage and the second substrate stage are arranged to hold respectively the first substrate and the second substrate before the substrate exchange operation ([0212-13]).

Regarding claim 43, Dikjsman as modified regarding claim 41 teaches the control system is arranged to control the calibration stage (CS) to be aligned with the patterning device when the substrate exchange operation begins (at the beginning of the substrate exchange operation, a substrate is aligned with the patterning device because that was the alignment for the exposure).
Regarding claim 44, Dikjsman as modified regarding claim 41 above teaches a device substantially as claimed. Dikjsman does not disclose that the imprint apparatus is arranged to perform a cleaning operation by the cleaning device at the same time as the substrate exchange operation.
However, Modderman teaches a cleaning operation by the cleaning device ([0059]). Separately, Shibazaki teaches a cleaning operation by the cleaning device (automatic cleaning mechanism, [0040])

Regarding claim 46, Dikjsman as modified teaches a vertical movement pin arranged to at least one of move the first substrate from a supporting surface of the first substrate stage to above the supporting surface, and move the second substrate from a supporting surface of the second substrate stage to above the supporting surface (load/unload robot of Modderman, [0052]; vertical movement pin as recited is a structure the lifts a substrate from a substrate stage, the load/unload robot performs this function, as the substrate has to be lifted from the respective substrate stage to be unloaded).
Regarding claim 47, Dikjsman as modified teaches an alignment system (alignment apparatus, [0063]) configured to measure positions of multiple alignment marks (alignment marks provided on substrate 100, [0063]) on the first substrate.
Regarding claim 48, Dikjsman as modified teaches an alignment system comprising an alignment sensor (comparison of alignment marks by alignment apparatus constitutes inclusion of a sensor, [0063]). Dikjsman does not disclose multiple alignment sensors.

Regarding claim 49, Dikjsman as modified teaches wherein: the CS, the first substrate stage, and the second substrate stage are movable in a common plane (if the entire structure is moved, they are movable in a common plane; Additionally, Fig. 6 of Modderman shows positioning system PW moving stages in a common plane, thus relative movement between CS, first substrate stage, and second substrate stage are in a common plane; Further, as modified by Mizuno, monitoring device is on its own independently moveable stage and acts as CS).
Regarding claim 51, Dikjsman as modified teaches wherein the cleaning device includes a vibration member ([0252] of Shibazaki teaches that cleaning utilizes a piezoelectric element that can be vibrated with ultrasonic vibrating for cleaning).
Regarding claim 52, Dikjsman as modified teaches wherein the cleaning device further includes a ultrasonic wave generator configured to vibrate the vibration member ([0252] of Shibazaki as modified).

Claims 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikjsman (US 2007/0145643) in view Modderman (US 2006/0132733), Mizuno (US 2014/0218703), and Shibazaki (US 2010/0296068) as applied to claim 34 above, and further in view of Tel (US 2006/0227307).
Regarding claim 53, Dikjsman as modified substantially teaches the imprint apparatus as claimed. Dikjsman as modified does not teach wherein the control system is further configured 
However, in the same field of endeavor of imprint lithography, Tel teaches wherein the control system is further configured to: schedule an offline cleaning operation to the imprint system in response to determining that the contamination level is equal to or above an offline cleaning threshold level, wherein the offline cleaning operation is a liquid-based cleaning operation performed by a liquid cleaner ([0040] of Tel teaches generating a cleaning message for manual cleaning which is liquid based, Tel [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the imprint apparatus of Dikjsman to include the control system teachings of Tel because [0040] of Tel teaches such controls for effective cleaning to address contamination.
Regarding claim 54, Dikjsman as modified in in view of Modderman, Mizuno, Shibazaki, and Tel teaches wherein the control system is further configured to: schedule an online cleaning operation to the imprint system in response to determining that the contamination level is below the offline cleaning threshold level ([0040] of Tel teaches automatic cleaning when there is some degree of contamination, requiring some cleaning as distinct from a cleaning message and manual cleaning), wherein the cleaning device performs an ultrasonic cleaning operation ([0252] of Shibazaki teaches automatic cleaning mechanism includes a piezoelectric element that can be vibrated with ultrasonic vibrating for cleaning).
Response to Arguments
Applicant's arguments filed May 12, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the dual stage or multi-stage lithography of Dikjsman refers to multiple process steps, not multiple stages. This is not persuasive because [0046] of Dikjsman discloses operations occurring at different locations which clarifies that these are indeed multiple physical structures so as to facilitate the different operations in the different locations. Applicant’s argument that “the second location” refers to different regions on the substrate is not persuasive because measurement of the target regions occurs at a first location, and imprinting happens at a second location. The locations accordingly refer to where these operations occur, not different locations of the various target regions.
Further, Applicant does not dispute that multi-stage lithography is taught by Modderman and that multi-stage lithography is fully consistent with the imprinting operations of Dikjsman. Applicant argues that there is no reason to perform multi-stage lithography, which is belied by the rejections to dependent claims that recite additional operations which are made possible by multi-stage lithography.
Applicant’s arguments regarding the pupil monitor of Mizuno are unpersuasive. As an initial matter, the pupil monitor of Mizuno is not cited. As detailed in the rejections, detecting contamination is taught by other references and there is ample reason for doing so. That they may differ from the monitoring device of Mizuno yet still be moveable is part of modifying a reference to establish obviousness.
.
Applicant argues that the location of the detection and cleaning mechanisms as modified constitutes hindsight bias. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s argument is not persuasive as the references teach adding the detection and cleaning mechanisms and it would make sense to locate them on or with the stage where the contamination would be detected and the cleaning would be required. Applicant has not presented any argument that it would be unworkable or that there is some reason to locate the mechanisms elsewhere. Additionally, the cleaning mechanism of Shibazaki functions with a stage supporting the wafer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                          

/MARC C HOWELL/Primary Examiner, Art Unit 1774